DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "a second display facing in an opposite direction".  This is an ambiguous phrase, as it is unclear whether the second display implicitly includes the “substantially planar touchscreen” of the first recited display, or instead comprises a different type of display.  Therefore, the metes and bounds of the claimed invention are not sufficiently defined in the claim.  Dependent claims of claim 1 are rejected under the same rationale based on their incorporation by reference.
Claim(s) 1, 2, 3, 4, 8, and 9 recite(s) the limitation "first software executing on the local processor" and various step related to the “test subject” performing a task (i.e., holding the device, manipulating the hands, etc.).  This is interpreted as an active step, and thus constitutes a method.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). Because Applicant is claiming two separate statutory classes together in a single claim, claims 1, 2, 3, 4, 8, and 9 and the dependent claims thereof are deemed indefinite.  Examiner suggests amending the claim by adding the phrase “configured to” in connection with claimed functionality.
Claim(s) 1 and 4 recite(s) the limitation "the display data".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what constitutes “display data” as this is an ambiguous term with no plain and customary meaning, nor is it further defined by the claims or 
Claim(s) 1 recite(s) the limitation "an interactive window displayed on the touchscreen display as a result of the display data, comprising at least two graphic artifacts, visually associated with at least a 10balancing test and a coordination test ".  First, it is unclear which of the two displays this is referring to, as the interpretation of the second display is unclear and under the broadest reasonable interpretation could include a touchscreen display.  Furthermore, as provided above, it is unclear what constitutes the ambiguous term of “display data”, thus it is unclear what it means to be “as a result of the display data”.  Lastly, the phrase “visually associated” is unclear, as the term does not have a plain and customary meaning, nor is it further defined in the claims or specification.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 1 recite(s) the limitation "one of the specific tests".  The claims lack sufficient antecedent basis for this limitation.  Further, it is unclear whether this is referring to the balancing test and coordination test, or a different test, based on the different nomenclature.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 1 recite(s) the limitation “an accelerometer installed on the portable computerized appliance".  The claims lack sufficient antecedent basis for the limitation “the portable computerized appliance”.  Moreover, this term is indefinite as it is unclear what the metes and bounds of the term “portable computerized appliance” include, which could have an infinite number of meanings.  Examiner suggests incorporating more specific structure in defining this term.  
Claim(s) 1 recite(s) the limitation " wherein one of the specific tests is for testing a subject's balancing ability by 15providing the two graphic artifacts on the touchscreen display visible to a test subject, the test subject, while standing, is directly and physically holding the device with both hands, the graphic artifact associated with the accelerometer moves on the touchscreen relative to the movement of the device as sensed by the accelerometer while the other graphic artifact remains stationary on the touchscreen, the test subject manipulating the hands to 20keep the two graphic artifacts physically together on the screen, and the first software generates data associated with the subject's balancing ability by detecting the relation of the two graphic artifacts and the accelerometer".  First, the term “the devices” 
Claim(s) 1 recite(s) the limitation "the first software generates data associated with the subject's balancing ability by detecting the relation of the two graphic artifacts and the accelerometer ".  It is unclear what this means, as the graphic artifacts are elements of the display touchscreen and the accelerometer is a physical object.  Moreover, it is unclear what “the relation” means in this context, which could be a physical relation, such as location, orientation, distance, or speed.  Examiner suggests further defining the relationship being detected in generating said data.
Claim(s) 2 recite(s) the limitation "wherein one of the specific tests assesses the person's 25coordination by presenting at least one moving graphic artifact on the touchscreen display and tracks a test subjects direct uninterrupted physical engagement with the moving graphic object on the touchscreen".  However, claim 1 from which claim 2 depends, also recites a moving graphic artifact.  Thus, it is unclear whether the artifact of claim 2 is referring the same artifact or in addition to the artifact of claim 1.  Additionally, it is unclear whether this defined test is merely an intended use of the claim apparatus of claim 1, or a required functionality, as neither claim 1 or 2 expressly define the specific tests as required functionality.  Additionally, the term “physical engagement” is an ambiguous term in the claim, which is not further defined.  The claim is silent as to how the tracking is performed, nor what physical engagement means, which could be by touch or sight for example. Therefore, claim 2 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 3, 4, and 6 further recite(s) the limitation "one of the specific tests". It is unclear whether this defined specific test is merely an intended use of the claim apparatus of claim 1, or a required functionality, as these claims do not expressly define the specific tests as required functionality.  
Claim(s) 5 recite(s) the limitation "wherein the apparatus includes a timing function enabling the software to incorporate an amount of time the subject engages in the test into the data".  However, the term “enabling” renders the claim indefinite, as it is unclear whether the limitation that follows is merely describing a non-limiting example of what the software could be programmed to perform, or whether it is a required programmed function.  Therefore, claim 5 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 6 recite(s) the limitation "the graphic artifact associated with the accelerometer is enabled to be maintained within the circular graphic". However, the term “enabled” renders the claim indefinite, as it is unclear whether the limitation that follows is merely describing a non-limiting example of what the software could be programmed to perform, or whether it is a required programmed function.  Therefore, claim 6 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 8 recite(s) the limitation "wherein the at least one moving graphic artifact increases a speed of movement and the test subject maintains a finger on the graphic artifact as long 25as possible as the speed increases".  However, it is unclear what this limitation is referring to as increasing a speed, which could be the graphic artifact itself, or another element in the display, based on the lack of explicit definition.  Therefore, claim 8 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 5 and 9 recite(s) the limitation "the software".  The claims lack sufficient antecedent basis for this limitation.  Moreover, it is unclear whether this is referring to the limitation “the first software” in claim 1, or in addition to that limitation.  Therefore, claim 5 and 9 and the dependent claims thereof based on their incorporation by reference are indefinite.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims, 1, 2, 3, 4, 8, and 9 recite the phrase “test subject” which Examiner interprets as a human being.  Under the broadest reasonable interpretation, these claims require a human organism, and is thus directed to ineligible subject matter.
Prior Art
Based on the extent of the indefinite issues under 35 USC 112(b) set forth above, a determination of novelty and nonobviousness could not be made based on the uncertainty of the scope of claimed subject matter, and thus no allowable subject matter has been indicated.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/JAMES B HULL/Primary Examiner, Art Unit 3715